DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 31-57 are pending.

3.  Applicant’s election with traverse of Group I, claims 31-49 and 57  directed to a monoclonal antibody directed against the ectodomain human CD303 antigen of SEQ ID NO: 130) or a functional fragment or a derivative thereof and the CDRs of SEQ ID NOs: 19-24,  and the VH HV of SEQ ID NOs: 44, 139, 140 56, 146, 157, 158, 159 and the VL of SEQ ID NOs: 49, 141, 142, 143, 61, 160, 161 and 162 (antibody 102E9) and the Fc mutation of N315D/A330V/N361D/A378V/N434Y as the species, filed on 5/12/2021, is acknowledged.   

Applicant’s traversal is on the grounds that the Office did not identify the specific reason found to be relevant to the present claims, nor did the Office elaborate on how that particular reason establishes a burden beyond what one would expect for any subject matter under examination. Further the election of species increases the Examiner’s search burden. 

This is not found persuasive because as stated in the restriction requirement that antibodies and nucleic acids encoding the antibodies differ with respect to their structures and physicochemical properties; therefore each product is patentably distinct.  Further, the antibody of Group I can be used for affinity purification, in addition to the methods of treatment recited.  With respect to the antibody species, the instant application claims, (i) claim 153 distinct sequences (SEQ ID NOs), permutations and variants thereof, 30 distinct cell lines, 25 distinct Fc mutation and combination thereof.  Importantly, claim 32 claims two families (Classes) of antibodies based on the CDR sequences of the antibodies, Family 1 (122A2 and 104C12) and Family 2 (102E9, 114D11 and 104E10). These species are distinct because their structures and mode of action are different which, in turn, address different therapeutic endpoints.   A prior art search also requires a literature search.  It is an undue burden for the examiner to search more than one invention.

Applicant also traverses on the grounds that the Office has failed to show that the burden on the Examiner would be serious if restriction is not required. Instead, the Office merely indicated some differences in classification and statutory class between the claims listed for the various Groups asserted in the restriction requirement. In doing so the Office restated general reasons that are necessary for considering restriction, but that are insufficient to establish perse a serious search and examination burden.

It remains the Examiner’s position that the different antibodies are distinct because their structures are different and are therefore capable of separate manufacture, use and sale. They are distinct and independent, and searches of all groups would place an undue burden upon the 

The Office did not state how search and examination of all pending claims would establish a burden beyond what one would expect for any subject matter, given that examination of patent applications commonly requires different fields of search. Accordingly, Applicant requests that the restriction requirement be withdrawn and that the subject matter of all claims be searched and examined on the merits in their entirety.
This is not found convincing because a prior art search also requires a literature search.  It is an undue burden for the examiner to search more than one invention.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The requirement is still deemed proper and is therefore made FINAL.

 
4.  Claims 50-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 31-49 and 57 are under examination as they read on a monoclonal antibody directed against the ectodomain human CD303 antigen of SEQ ID NO: 130) or a functional fragment or a derivative thereof and the CDRs of SEQ ID NOs: 19-24,  and the VH HV of SEQ ID NOs: 44, 139, 140 56, 146, 157, 158, 159 and the VL of SEQ ID NOs: 49, 141, 142, 143, 61, 160, 161 and 162 (antibody 102E9) and the Fc mutation of N315D/A330V/N361D/A378V/N434Y as the species.
 
6.  Applicant’s IDS, filed 02/24/2020, is acknowledged. 

 


8.  The use of the pronouns “its” and “it” in claims 32, 34-46, 48, 49 is objected to because it is not clear whether the pronouns are referring to the “competing” antibodies or the “claimed” antibodies with the specific sequences.  It is suggested to replace the pronoun by what is intended by “it”.

9.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10. Claims 32, 34-35 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 32 depends from claim 31 which the VH and VL of anti-CD303 with the specific and complete amino acids of the CDRs.  However, the 31 recites specific VH of SEQ ID NO: 44 and VL of SEQ ID NO: 49, while claim 32 recites up to 20% variation in the VH/VL CDRs and/or VH/VL CDRs with unknown amino acids. For example VH CDR3 is SEQ ID NO: 3 (Ala Arg Asn Xaa Xaa Xaa Tyr Xaa Xaa Xaa Tyr ) comprising 6 unknown amino acids, wherein Xaa is any naturally occurring amino acid. Accordingly, claim 32 broaden the scope of claim 31 and thus is not further limiting the previous claim 31.  It is not clear how the known and unmodified CDRs of claim 31 now in claim 32 become variant and unknown. 

Claims 34 and 35 recites a VH  and VL comprising up to 20% modification in SEQ ID Nos: 44 and 49, however, base claim 1 recites unmodified VL and VH.  It is not clear who the specific VL and VH in base claim 31 become in claims 34-35 variants. Claims 34 and 35 broaden the scope of base claim 31 and therefore not further limiting. 

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

 
11.  Claims 31-49 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite:
 “derivative thereof” in claims 31-48, and 57,  

“the monoclonal antibody competes for binding to the human CD303 antigen . . . an antibody whose heavy chain variable region comprises SEQ ID NO: 44 and whose light chain variable region comprises SEQ ID NO: 49” in claim 31,

 “wherein its heavy chains comprise three CDRH having the following amino acid sequences , or sequences having at least 80% identity with the following sequences, and its light chains comprise three CDR-L having the following amino acid sequences or sequences having at least 80% identity with the following sequences: i) . . . SEQ ID NO:  7, . . . SEQ ID NO: 8, . . . SEQ ID NO: 9, . . . SEQ ID NO: 10, . . . SEQ ID NO: 11, . . . SEQ ID NO:12” in claim 32,

“wherein the heavy chains comprise three CDR-H having sequences having at least 80% identity with the following sequences, and the light chains comprise three CDR-L having sequences having at least 80% identity with the following sequences: ii) CDR1-H-102E9: SEQ ID NO: 19, CDR2-H-102E9: SEQ ID NO: 20, CDR3-H- 102E9: SEQ ID NO: 21, CDR1-L-102E9: SEQ ID NO: 22, CDR2-L-102E9: SEQ ID NO: 23, CDR3-L-102E9: SEQ ID NO: 24” in claim 33,

“wherein its heavy and/or light chains comprise a variable region  having a sequence with at least 80% identity with SEQ ID NO: 44, 138-140 and/or 49, 141-143” in claims 34/35, 40, 41, 42

“wherein it has heavy and light chains comprising sequences having at least 80% identity with the following sequences i) an antibody 102E9 heavy chain: SEQ ID NO: 56, light chain: SEQ ID NO: 61” in claim 38,

“wherein it has heavy and light chains comprising sequences having at least 80% identity with the following sequences i) an antibody 102E9: heavy chain: SEQ ID NO: 157, 158, 159, light chain: SEQ ID NO: 160, 161” in claim 43,

“a monoclonal antibody directed against the ectodomain of human CD303 antigen (SEQ ID NO: 130) or functional fragment or a derivative thereof, wherein the monoclonal antibody has improved affinity for Fcγ receptor IIIa (FcγRIIIa, CD16a) compared to antibodies directed against the ectodomain of the human CD303 antigen, produced in CHO cells; and the light and heavy chain constant regions of the monoclonal antibody are constant regions from a non-murine species” in claim 57,  as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding the ectodomain of human CD303 antigen and has improved affinity for FcγRIIIa.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" rd column).

 The specification at [0118] discloses that "derivative" of an antibody is meant a fusion protein consisting of a carrier peptide and at least one CDR of the original antibody allowing it to retain its ability to recognize CD303.

The specification discloses five anti-CD303 antibodies 122A2, 102E9, 104C12, 114D11, and 104E10, chimeric versions thereof and humanized version thereof.
[0016] In the context of the present invention, the inventors generated five chimeric monoclonal antibodies having such properties. At least two of these chimeric antibodies (122A2 and 102E9) have a capacity to bind to the ectodomain of the human CD303 antigen that is greater than that of the antibody (BIIB059) described in WO2014/09339 (in particular 122A2). Moreover, humanized antibodies derived from these two chimeric antibodies were generated and characterized. These humanized antibodies can be produced with higher productivity than the original chimeric antibodies and, among those derived from chimeric antibody 122A2, certain have a capacity to bind to the ectodomain of the human CD303 antigen that is even higher than that of the original chimeric antibody and thus higher than that of the antibody (BIIB059) described in WO2014/09339. The chimeric and humanized antibodies produced in YB2/0 cells also have high affinity for FcγRIIIa (CD16a), and are capable of inducing strong ADCC responses, even at low antigen density. The antibodies also have CDC activity and are capable of inhibiting the secretion of IFN-α and of TNF-α. 
Table 3 discloses that 6 CDRs (SEQ ID NO: 19-24) and the VH and VL (SEQ ID NO: 44 and 49) of the antibody 102E9.  
Table 7 shows the humanized 102E9-VHha, -VHhb and VHhc of SEQ ID NO: 138-140 (VH),  comprising specific mutations. 102E9-VKha, -VKhb and - VKhc of SEQ ID NO: 141-143 (VL) comprising specific mutations.
Table 8 shows the humanized antibody 102E9 VH and VL combination  of SEQ ID NO: 138/141, 138/142, 138/143, 139/141, 139/142, 139/143, 140/143, 140/142 and 140/143.
Table 10 shows the a chimeric antibody of 1102E9 by fusion of murine VH antibody 102E9 of SEQ ID NO: 44 with human heavy chain constant region of SEQ ID NO: 53 which results in SEQ ID NO: 56.  Murine VL of SEQ ID NO: 49 with light chain constant region of SEQ ID NO: 54 which results in SEQ ID NO: 61 among other.

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  

     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope of the CD303 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, for provide binding to the ectodomain of CD303 and improved affinity for FcγRIIIa, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD303 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-CD303 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of CD303 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-CD303 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD303 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies to the ectodomain of human CD303 antigen, including the claimed functional characteristics improving affinity for FcγRIIIa, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163
 
The specification at best describes plan for making antibodies that bind the ectodomain of human CD303 antigen and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

Claim 31 encompasses a genus of antibodies that competes for binding to the human CD303.
While the amino acid sequence of human CD303 was known, immunizing an animal with human CD303 will generate antibodies directed to a number of different epitopes within the amino acid residues at positions 1-213 of SEQ ID NO: 130 and not necessarily to the same epitope which is 

In determining that the Specification did not support the claimed anti-human CD303 antibodies, the Specification disclosure is considered. The specification fails to disclose a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Two of these factors described in the Specification was "a functional recitation of competing for binding" And “structure of epitope”. Thus the skilled artisan could not envision the detailed chemical structure of the encompassed genus of antibodies ... until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Absent a recitation of distinguishing identifying characteristics, the Specification does not provide adequate written description support of the claimed genus.

The Federal Circuit has recognized that "the written description requirement can in some cases be satisfied by functional description," it has made clear that "such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art." In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be satisfied "if the functional characteristic of preferential binding ... were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed"); Amgen Inc. v. Sanofi, 782 F.3d 1367, 1378 (Fed. Cir. 2017) (holding that an "adequate written description must contain enough information about the actual makeup of the claimed products"). Here, the specification provides a functional description of the claimed antibody- i.e., competes for binding to the human CD303 antigen recited in the claim, but the specification does not identify any disclosure of a correlation between the claimed function and the structure of the antibodies that perform that function.

This case is thus similar to Centocor Ortho Biotech, Inc. v. Abbott Laboratories, 636 F.3d 1341 (Fed. Cir. 2011). In Centocor, patentee claimed an antibody or antibody fragment that competitively inhibits binding of A2 (a mouse antibody) and that binds an epitope of TNF-α with a specified affinity. 636 F.3d at 1346. Both TNF-α protein and antibodies to that protein were known in the literature. Id. at 1352. Patentee argued that the patent at issue satisfied the written description for the claimed antibodies because it "not only describes the antibodies by their binding affinity for TNF-α, but further describes the antibodies by specifying that they competitively inhibit binding of the A2 mouse antibody to TNF-α." Id. At 1349. The Federal Circuit rejected this argument, finding that "[a]t bottom, the asserted claims constitute a wish list of properties that a fully-human, therapeutic TNF-α antibody should have: high affinity, neutralizing activity, and the ability to bind in the same place as the mouse A2 antibody." Id. At 1351. The court explained that "[t]he specification at best describes a plan for making fully-human antibodies and then identifying those that satisfy the claim limitations."



Here, as in Centocor, Applicant seeks to ground written description support for a claimed antibody to the same epitope of known antibody (here, the 102E9 antibody and in Centocor, mouse A2 antibody) and in the description of a known antigen (here CD303, in Centocor, TNF-α). While the state of the art has progressed since the Federal Circuit's decision in Centocor, the basic problem remains that the description at issue must allow one of skill in the art to "visualize or recognize" the claimed antibodies. Here, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies based on the description provided. As in Centocor, the Specification provides only a plan for identifying the claimed antibodies.

Claims 31-49 and 57  also encompass a genus of anti-CD303 antibodies comprising less than 6 intact CDRs as well as a subgenus of antibodies that encompass up to 20% variant in the VH and VL including CDRs (i.e., derivative thereof, at least 80% identical with the claimed sequences, sequences comprising unidentified amino acids in the CDRs (e.g., SEQ ID NOs: 7-12). Claim 32 also encompass a genus of antibodies comprising additional modification up to 20% to SEQ ID NOs: 7-12.  The claims are directed to anti-CD303 antibodies with less than the required 6 CDRs.

The specification provides five anti-CD303 antibody, 122A2  102E9, 104C12, 113D11 and 10E10, which were not random combinations of VH and VL i.e., they had specific VH domain (SEQ ID NO: 43, 44, 45, 46, 47) paired with specific VL domain (SEQ ID NO: 48, 49, 50, 51, 52, respectively).  No other VH/VL domain was provided that mix the CDRH1 of SEQ ID NO: 13, 19, 25, 31, and 37  or CDRH2 of SEQ ID Nos:14, 20, 26, 32, and 38   or CDRH3 of SEQ ID NO: 15, 21, 27 33, and 39   or CDRL1 of SEQ ID NO: 16, 22, 28, 34,  and 40 or CDRL2 of SEQ ID NO: 17, 23, 29, 35 and 41  or CDRL3 of SEQ ID NO: 18, 24, 30 , 36 and 42.  The specification discloses only five species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 20% (deletion/addition/substitution) to the claimed HCDRs and LCDRs of SEQ ID NOs: 13-42.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain antibody or fragments capable of binding space domain of CD303.   Vajdos (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated 

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the 102E9 antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce monoclonal antibodies as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.   

With respect to the recitation an antibody which does not comprise all 6 CDRs of the 102E9  antibody, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (mutation, varaints and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (fed. Cir. 2005)) (emphasis added). 

"A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the visualize or recognize" the members of the genus" (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).

With respect to representative number of species, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 
   


12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.  Claims 31-49 and 57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakao et al (US 20160319025, IDS).

Nakao et al teaches fully human and chimeric an anti-human BDCA-2 (aka. CD303) antibody or an antigen-binding fragment thereof.  The anti-human BDCA-2 antibody or the antigen-binding fragment thereof, comprising a heavy chain constant region which is a human Igγ1 constant region. [0029].  The anti-human BDCA-2 antibody or the antigen-binding fragment thereof, comprising a light chain constant region which is a human Igκ constant region (i.e., from non-murine species). [0030] The anti-human BDCA-2 antibody or the antigen-binding fragment thereof, comprising a heavy chain constant region which is a human Igγ1 constant region and a light chain constant region which is a human Igκ constant region.  The antibody obtained using the VelocImmune technology is an antibody having a variable region of the human antibody and a constant region of the mouse antibody (also referred to a chimeric antibody) [0189], [0195].  Nakao et al teaches that anti-BDCA-2 antibodies BDC3-12A2, BDC3-12F5, and BDC13-32E3 had high binding activities against the extracellular regions (i.e., ectodomain) of human BDCA-2 (Table 1) and produced in CHO cells [0200].  The claimed functional properties of the claimed antibody is considered inherent properties because the reference teaches an antibody that binds the same human CD303 region, produced by the same CHO cells having the same constant regions (non-murine species). Thus the claimed improved affinity for Fcγ receptor IIIa is considered inherent properties in the absence of evidence to the contrary. 

Nakao et al teaches heavy chains respectively corresponding thereto are referred to as Igγ1, Igγ2, Igγ3, and Igγ4. Light chain usually consists of a polypeptide chain comprising 220 amino acids, two types of which, type L and type K are known, and are referred to as Igλ and Igκ [0077] and 

Claim 47 is included because the referenced antibody produced in the same host cells i.e., CHO cell line.

It is noted that the fully human anti-CD303 antibody would comprising a “non-murine species” of  light and heavy chain constant regions (see Example 5).

Claims 31-49 are included because the prior art antibodies would compete with the claimed antibodies in the absence of evidence to the contrary.  Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference antibodies do not compete with the claimed antibodies in its binding to the ectodomain of hCD303 recited in the claim.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

The reference teachings anticipate the claimed invention.
 
14.  Claims 31-49 and 57 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by W02014/093396 (IDS).

The `396 publication teaches monoclonal antibodies that would compete with the claimed antibodies. Specifically, the `396 teaches  antibodies or antigen-binding fragment thereof that (i) selectively binds to the ectodomain of human BDCA2 (SEQ ID NO: l) (aka CD303), e.g., humanized BIIB059 derived from 24F4 (IgG1) (page 40, 2nd ¶ and Example 1), and (ii) competes with BIIB059/24F4 for binding to the extracellular domain of human BDCA2 (published claim 1), wherein the antibody is a humanized antibody, a monoclonal antibody, a single chain antibody, a chimeric antibody (Chimerization of the murine 24F4 Antibody, example 2), an Fab fragment, an F(ab)2 fragment, an Fab' fragment, an Fsc fragment, an Fv fragment, an scFv, an sc(Fv)2, or a diabody, wherein the antibody has an IgGl heavy chain constant region (published claim 1-25).  The antibody has a human heavy chain and light chain constant region (i.e., non-murine species) (at the bottom of page 3, page 5, top ¶, page 11, 1st ¶), wherein the antibody is IgG antibody (page 11, 1st ¶).  The `396 publication teaches that Several antibody effector functions, includingADCC, are mediated by Fc receptors (FcRs ), which bind the Fc region of an antibody including FcγRIIIA (CD16a) (pages 62-63, bridging ¶).  Further, the `396 publication teaches that antibodies expressed in the presence of alpha-mannosidase I inhibitors contain mainly oligomannose-type glycans and generally demonstrate increased ADCC activity and affinity for FcyRIIIA (page 67, 1st ¶).  Moreover, antibodies are produced in mammalian cells. Exemplary mammalian host cells for expressing an antibody include Chinese Hamster Ovary (CHO cells) (including dhfr- CHO cells (see page 59, 2nd ¶).  Stable CHO cell lines secreting ch24F4-huIgG1, kappa mAb and agly ch24F4-huIgG4/G1 hybrid kappa mAb were produced by co-transfection with pYL672/pYL671 and pYL670/pYL671, respectively (page 92, 1st ¶). The `396 teaches murine-human chimeras 

 Claims 31-49 are included because the prior art antibodies would compete with the claimed antibodies in the absence of evidence to the contrary.  Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference antibodies do not compete with the claimed antibodies in its binding to the ectodomain of hCD303 recited in the claim.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

The reference teachings anticipate the claimed invention.

15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.   Claims 31-49 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16469173 the `173 applicant claims a composition comprising at least one anti-CD303 antibody including 102E9 comprising the CDRs of claimed/referenced SEQ ID NOs: 19-24 and methods of use which at least one examined claim would be anticipated by, or would be obvious over, a claim in a conflicting patent application (the reference patent).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.   Claims 31-49 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 16470032 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `032 applicant claims a composition comprising at least one anti-CD303 antibody including 102E9 comprising the CDRs of claimed/referenced SEQ ID NOs: 19-24 and methods of use which at least one examined claim would be anticipated by, or would be obvious over, a claim in a conflicting patent application (the reference patent).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


18.   Claims 31-49 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 16062284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `228 applicant claims methods of using anti-CD303 antibody in the prevention or treatment of a tumor involving activation of plasmacytoid dendritic cell.  When reading the claims as constructed by the specification , the anti-CD303 antibody including 102E9 comprising the CDRs of claimed/referenced SEQ ID NOs: 19-24.  Table 1 of the `228 specification teaches Family 2 CDRs as recited in instant claim 32, page 12 of the specification teaches the 102E9 CDRs and Page 13 teaches the VH and VL sequences of the claimed 102E9 anitobdy. At least one examined claim would be anticipated by, or would be obvious over, a claim in a conflicting patent application (the reference patent).  The instant case is not a divisional filing of the `228 application.  According, 35 USC 121 does not apply.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.  Claims 31-49 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10611843. Although the claims at issue are not identical, they are not patentably distinct from each other because The `843 patent claims anti-CD303 antibody, 122A2H5 that would compete with claimed 102E9 antibodies, Accordingly, .

20.  The anti-hCD303 antibody comprising the CDRs SEQ ID NO: 19-24  and the VH and VL of SEQ ID Nos: 44/138/139/140, 156/146/157-159 and 49/141/142/143, 61, 160-162 is free from prior art. 

21.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i) Pellerin et al.  Anti-BDCA2 monoclonal antibody inhibits plasmacytoid dendritic cell activation through Fc-dependent and Fc-independent mechanisms.  EMBO Mol Med (April 2015) 7: 464–476.

Pellerin et al teach the anti-CD303 antibody 24F4.

(ii) Fournier et al. Improved in vitro and in vivo activity against CD303-expressing targets of the chimeric 122A2 antibody selected for speciﬁc glycosylation pattern. MABS 2018, VOL. 10, NO. 4, 651–663.

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 9, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644